                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                         No. 18-cr-1243 RB

ROBERTO TREJO,

               Defendant.

     FINDINGS OF FACT AND CONCLUSIONS OF LAW AND ORDER DENYING
             DEFENDANT’S MOTION TO SUPPRESS STATEMENTS

       This matter is before the Court on Defendant Mr. Roberto Trejo’s Motion to Suppress

Statements (Doc. 39), filed August 17, 2018. The Court held a hearing on this motion on

September 25, 2018. Defendant argues that his waiver of Miranda rights during an interview

with ATF agents was not valid, and that his statements were subtly coerced. The Government

contends that Defendant’s waiver was completely knowing and voluntary, and that the interview

involved no threats or coercion of any kind. Having considered the submissions of counsel, the

record, relevant law, and being otherwise fully advised, the Court issues these findings of fact

and conclusions of law and will deny this motion.

                                     FINDINGS OF FACT

       Federal Rule of Criminal Procedure 12(d) provides that “when factual issues are involved

in deciding a motion, the court must state its essential findings on the record.” Fed. R. Crim. P.

12(d). At the hearing held on September 25, 2018, the Court heard testimony from ATF Special

Agent Boyd Sterling Nixon. Based on the hearing and the record, the Court makes the following

findings of fact:
1. Defendant is charged in Counts 1 and 2 of the Superseding Indictment with being a felon in

    possession of a firearm, and in Count 3 with being a felon in possession of ammunition, all in

    violation of 18 U.S.C. § 922(g)(1).

2. Count 1 stems from a May 6, 2016 incident in which Defendant’s girlfriend, Ms. Teresa

    Palacios, was shot through the back of the ankle at her home in Las Cruces, New Mexico.

3. The Government has not recovered the firearm charged in Count 1.

4. On the morning of May 11, 2016, ATF Special Agent Sterling Nixon and Task Force Officer

    Charles Wright interviewed Defendant at Ms. Palacios’s home, where Defendant was living

    at the time with Ms. Palacios and her mother.

5. When Agent Nixon arrived at the home, Defendant was already there with two probation

    officers and Officer Wright. Defendant had been at the Adult Probation and Parole Office

    prior to the interview, and Probation and Parole officers had transported him home in

    handcuffs. Probation and Parole officers removed his handcuffs before the interview.

6. Agent Nixon and Officer Wright were in plain clothes, identified themselves as law

    enforcement agents, and carried concealed weapons.

7. Agent Nixon read Defendant each of his Miranda rights, and Defendant orally confirmed that

    he understood each right and would continue with the interview because he had “nothing to

    hide.” (Gov’t Ex. 1a at 01:25.) 1 He indicated that he had been advised of his Miranda rights

    before. Defendant then signed an Advice of Rights and Waiver form. (Gov’t Ex. 2.)

8. Agent Nixon asked, “So, you know why we’re here, right?” Defendant replied, “Cause of the

    gun. You guys want the gun.” (Gov’t Ex. 1a at 03:10.)




1
  Unless otherwise identified, all exhibits referenced in this Order are exhibits introduced by the parties regarding
the Motion to Suppress Statements (Doc. 39) during the September 25, 2018 Motions Hearing.

                                                           2
9. A few minutes into the interview, Agent Nixon paused to advise Defendant of 18 U.S.C.

     § 1001 and the dangers of perjury. Defendant asked “What does that mean?” (Id. at 03:55.)

     Agent Nixon explained that he could be charged with a federal crime for making false

     statements, and Defendant indicated that he understood. Defendant then signed a form

     signifying he had been made fully aware of section 1001 and understood its implications.

     (Gov’t Ex. 3.)

10. During the roughly 40-minute interview, Mr. Trejo made statements concerning the shooting

     of Ms. Palacios and the gun that injured her.

11. Throughout the interview, Agent Nixon asked Defendant various questions about the gun

     that caused the shooting, Defendant’s familiarity with guns generally, and whether Defendant

     touched the gun after Ms. Palacios was shot. He also asked questions about Ms. Palacios and

     her family members, and whether other people lived in and had access to the home.

12. Following several questions from Agent Nixon about firearms, Defendant mentioned that he

     “can’t be around guns” because he is a felon. (Gov’t Ex. 1a at 36:55.)

13. Agent Nixon stated, in regard to Ms. Palacios, “She knew she had a gun in the house . . . this

     is on her. It has nothing to do with you.” (Id. at 38:00.)

                                     CONCLUSIONS OF LAW

I.      Background

        Defendant seeks to suppress statements made during the interview because he did not

“knowingly and intelligently waive[] his privilege against self-incrimination and the statements

were [not] voluntary.” (See Doc. 39 at 2.) Defendant argues that the ATF agents established trust

with Defendant by convincing him they wanted to talk only about Ms. Palacios’s role in the

shooting, then elicited potentially incriminating statements about possessing a firearm. (See id. at



                                                     3
4–6.) He argues that the agents never made sure he understood his right to remain silent and

right to counsel in regard to questioning related to firearm possession. (See id.) Defendant argues

that by asking him if “he was involved in the [shooting] incident,” the agents were concealing

the true objective of their inquiry and “minimiz[ing] the consequences of the waiver.” (Doc. 60

at 2–3.) He argues the agents used “subtle coercive tactics,” rendering the statements

involuntary. (Id. at 4.) The Government responds that Defendant was fully informed of his rights

and that he “clearly, unequivocally, knowingly, intelligently, and voluntarily waived those rights

verbally and in writing.” (See Doc. 48 at 1.) The Government also argues that Defendant was not

coerced into making statements about the shooting incident and the gun. (See id.)

II.    Legal Standard

       A valid waiver of Miranda rights “must be made ‘voluntarily, knowingly, and

intelligently.’” Smith v. Mullin, 379 F.3d 919, 932 (10th Cir. 2004) (quoting Miranda v. Arizona,

384 U.S. 436, 444 (1966)). The “inquiry into a waiver’s validity has two dimensions.” United

States v. Smith, 606 F.3d 1270, 1276 (10th Cir. 2010). First, “the relinquishment of the right

must have been . . . the product of a free and deliberate choice rather than intimidation, coercion,

or deception.” Moran v. Burbine, 475 U.S. 412, 421 (1986). Second, “the waiver must have been

made with a full awareness of both the nature of the right being abandoned and the consequences

of the decision to abandon it.” Id. Though the government bears the burden of showing that the

waiver was voluntary, it “need prove waiver only by a preponderance of the evidence.” Colorado

v. Connelly, 479 U.S. 157, 168 (1986).

       “Only if the totality of the circumstances surrounding the interrogation reveal both an

uncoerced choice and the requisite level of comprehension may a court properly conclude that

the Miranda rights have been waived.” United States v. Smith, 606 F.3d at 1276; see also United



                                                 4
States v. Morris, 287 F.3d 985, 989 (10th Cir. 2002). The Tenth Circuit has identified a number

of factors courts may consider in determining whether a waiver was truly voluntary: “the

suspect’s age, intelligence, and education; whether the suspect was informed of his or her rights;

the length and nature of the suspect’s detention and interrogation; and the use or threat of

physical force against the suspect.” United States v. Smith, 606 F.3d at 1276 (citing Mullin, 379

F.3d at 934; United States v. Minjares-Alvarez, 264 F.3d 980, 985 (10th Cir. 2001)).

          Similarly, the determination of whether an incriminating statement or confession was

voluntary should also be made after considering the totality of the circumstances. See

Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973). The Tenth Circuit has held that relevant

factors in this analysis include, much like the test for Miranda waivers: “(1) the age, intelligence,

and education of the defendant; (2) the length of detention; (3) the length and nature of the

questioning; (4) whether the defendant was advised of his constitutional rights; and (5) whether

the defendant was subject to physical punishment.” United States v. Lopez, 437 F.3d 1059,

1063–64 (10th Cir. 2006) (quoting United States v. Toles, 297 F.3d 959, 965–66 (10th Cir.

2002)).

III.      Analysis

          A. Defendant’s waiver of his Miranda rights was valid.

          Here, the totality of the circumstances surrounding the ATF interview and Defendant’s

waiver of his Miranda rights suggests that the waiver was fully voluntary and Defendant

understood his choice to waive his rights and continue the interview. Both parties agree that the

situation could be considered “custodial” such that Defendant’s rights attached under Miranda v.

Arizona. (See Docs. 48 at 3, n.1; 60 at 2); 384 U.S. at 439. Though Defendant’s age and level of

education were not discussed during the interview or at the hearing, throughout his conversation



                                                 5
with ATF agents he was coherent, articulate, responsive, and indicated that he was familiar with

the criminal justice system and had been advised of his Miranda rights before. Agent Nixon read

Defendant each of his rights and obtained his verbal consent that he understood each one.

Defendant then affirmatively indicated that he was willing to go forward with the interview

because he had “nothing to hide.” (Gov’t Ex. 1a at 01:25.)

       Defendant was clearly capable of asking for clarification of rights or issues he didn’t

understand, as evidenced in the exchange in which Agent Nixon warned him about perjury and

Defendant asked him to explain further. The interview lasted only 40 minutes and took place in

Defendant’s home. The agents were dressed in plain clothes, Defendant was not in handcuffs

during the questioning, and the tone of the interview was generally cordial and professional. The

agents never used nor threatened to use force against Defendant during the interview. Under the

factors the Tenth Circuit has endorsed for determining whether a waiver of Miranda rights was

voluntary, nothing suggests that Defendant’s waiver was not voluntary here.

       Defendant cites several cases to assert, correctly, that “[a]ffirmative misrepresentation by

the police can render waivers involuntary.” (Doc. 60 at 2 (collecting cases).) Even Defendant’s

own descriptions of these cases, however, suggest that there was no affirmative

misrepresentation here. (See id. (citing examples including officers misrepresenting that “a

suspect would be deprived of state financial aid for her dependent child if she failed to

cooperate,” and “suspect’s friend would lose his job as a police officer if the suspect failed to

cooperate,” as well as an officer contradicting a prior Miranda warning by stating that “honesty

wouldn’t hurt”).) It is true that Agent Nixon never explicitly told Defendant he was being

interviewed in regard to a potential felon in possession charge. But, Defendant knew from the

outset that the interview was about the shooting incident and the gun, and that agents sought to



                                                6
find out exactly what happened on May 6, 2016, and Defendant’s role in the incident. (See Gov’t

Ex. 1a at 03:10 (“So, you know why we’re here, right?” . . . “Cause of the gun. You guys want

the gun.”).)

       Throughout the interview, Agent Nixon asked Defendant various questions about the gun

that caused the shooting, how he had become so familiar with guns, whether he touched the gun

after Ms. Palacios was shot, etc. At one point, Defendant even mentioned the fact that he knows

he “can’t be around guns” because he is a felon. (Id. at 36:55.) In the final minute of the

interview, Agent Nixon did briefly insinuate that the agents were trying to find out only whether

Ms. Palacios knew there was a gun in the house and why she was afraid of going to the hospital.

(See id. at 38:00 (“This is on her. This has nothing to do with you.”).) Still, this line of

questioning also included prior questions about whether Defendant knew there was a gun in the

house, and does not amount to an affirmative misrepresentation about the interview. This is

particularly true given that Agent Nixon made the statement in the final moments of the 40-

minute interview. Defendant knew the agents were interviewing him to find out more about the

shooting incident, the gun involved, and who it belonged to, and he knew he was not allowed to

possess firearms as a convicted felon. Still, he voluntarily waived his Miranda rights and

continued to answer Agent Nixon’s questions about the incident.

       B. Defendant’s statements during the interview were not coerced.

       Similarly, the fact that the agents did not explicitly discuss the felon in possession charge

during the interview does not mean that Defendant’s statements were coerced. See United States

v. Toles, 297 F.3d 959, 966 (10th Cir. 2002) (“a defendant’s confession is not coerced merely

because law enforcement did not inform the defendant of all the potential charges that could be

brought”). Defendant was fully advised of his rights, the interrogation was fairly brief, Defendant



                                                7
answered questions coherently and intelligently, and the agents were calm and certainly did not

subject him to physical punishment. See also Lopez, 437 F.3d at 1063–64. Under both totality of

the circumstances tests, Defendant’s waiver of Miranda rights and his statements about the

shooting were fully voluntary.

       THEREFORE,

       IT IS ORDERED that Defendant Roberto Trejo’s Motion to Suppress Statements (Doc.

39) is DENIED.




                                                   ___________________________________
                                                   ROBERT C. BRACK
                                                   SENIOR U.S. DISTRICT JUDGE




                                              8
